Case 2:14-cv-04020-AKT Document 191 Filed 12/04/20 Page 1 of 1 PagelD #: 2093

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

AJAY BAHL

Plaintiff,
Case No. 14-cv-04020-AKT

Vv.

NEW YORK COLLEGE OF OSTEOPATHIC
MEDICINE OF NEW YORK INSTITUTE OF
TECHNOLOGY, ET AL.

Defendants.

Ne mee Ne ee ee ee ee ee es

 

DECLARATION OF PETER K. TOMPA
I, Peter K. Tompa, in accordance with 18 U.S.C. § 1746, declare as follows:
1. Pursuant to the Court’s November 30, 2020 Order, received via ECF on December. 4, 2020,
I hereby certify that on December 4, 2020, Plaintiff Ajay Bahl was served a copy of the
Court’s Order granting the Motion to withdraw of Jason H. Ehrenberg, Peter K. Tompa
and the law firm of Bailey & Ehrenberg (ECF No. 190) by Federal Express, next day
delivery, and first-class mail.
2. Mr. Bahl was also sent an electronic copy of the same order via e-mail on December 4,
2020. His reply to that email attests to the fact that he received that document.
I declare under penalty of perjury that the foregoing is true and correct.

Executed on:_ (2/4/20 Car / C, 0 a

Peter K. Tompa .
